Citation Nr: 1737907	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), and to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the case is now before the RO in St. Petersburg, Florida.

In January 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board acknowledges that the appeal of the issues of entitlement to higher evaluations for degenerative disc disease (DDD) with left lower extremity radiculopathy, DDD with right lower extremity radiculopathy, and DDD of the lumbar spine; and entitlement to an earlier effective date for grants of service connection of DDD with left lower extremity radiculopathy, DDD with right lower extremity radiculopathy, and DDD of the lumbar spine have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  


FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.

2.  The competent and credible evidence of record does not show that an acquired psychiatric disorder was diagnosed during service or that a psychosis manifested within one year of separation from service.  

3.  The Veteran's currently diagnosed personality disorder is not a disease or injury under the meaning of applicable law and regulations for VA purposes.  In addition, the evidence does not demonstrate that the Veteran incurred a superimposed psychiatric disease or injury upon his personality disorder during service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, and to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran is generally seeking service connection for his acquired psychiatric disorder.  He does not assert that he experienced any specific in-service event that caused his current mental health symptoms.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, such as this one, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).

Service treatment records do not document any findings related to any complaints, treatment or diagnosis related to any mental health problems.

VA treatment records from 2006 to 2010 reflect the Veteran's intermittent reports of anxiety, depression and sleep impairment.  He described being depressed for the past several years due to being unemployed, having no income, and experiencing chronic and severe back pain since his surgery in 2003.  He was unhappy with his current living situation (moving in with his elderly parents in Florida and moving away from friends in Tennessee).  For the past 20 years, he had been dependent on alcohol.  He was diagnosed with dysthymic disorder, alcohol dependence, cannabis abuse, and nicotine dependence.  The Veteran had positive screens for depression in December 2006 and March 2007.  The Veteran had negative PTSD screens in January 2007, April 2009, and April 2010.  April 2009 and April 2010 depression screens were also negative. 

In March 2011, VA issued a formal finding memorandum regarding a lack of information required to corroborate a stressor associated with a claim for service connection for PTSD.  The Veteran had not responded to VA's request to complete VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD) or provided any information concerning PTSD stressors.  

A May 2011 VA discharge report from his participation in a substance abuse residential treatment program reflects that the Veteran was admitted in April 2010, was being discharged after a successful completion of the program, and showed substantial improvement with his alcohol problems.  Drug and mental health problems were found not to be a problem area for this Veteran.  

In September 2013, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by Dr. A.F., a board certified internist.  Dr. A.F. reviewed the Veteran's VA treatment records and claims file and conducted the evaluation by telephone.  Dr. A.F. noted that the Veteran was often anxious and depressed.  He worried about his service-connected eye condition (bilateral keratitis with ptosis) and its long-term effects on functioning.  Upon objective evaluation, Dr. A.F. found that the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired judgment and abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  The Veteran was diagnosed with depressive disorder due to another medical condition, alcohol use disorder, in remission, and cannabis use disorder, in remission.  

In his September 2013 opinion, Dr. A.F. explained that the Veteran's in-service eye injury, which occurred when the Veteran was burned from acid, caused the Veteran to deal with his pain through pain medication and self-medicate with alcohol and marijuana.  He overcame his substance abuse addiction through a rehabilitation program; however, his depressive symptoms, which developed soon after his eye injury, had not resolved.  Rather, Dr. A.F. found that those symptoms had worsened over the years and affected his social and occupational impairment.  Citing medical literature, Dr. A.F. concluded that it is more likely than not that the Veteran's psychological condition is due to his service-connected bilateral keratitis with ptosis, that it had a marked impact upon his social and occupational functioning, and had been present at this level of severity when his claim for compensation was filed.  Acknowledging that it was not possible to unequivocally demonstrate the etiological connection, Dr. A.F. relied on the entire record, which, in his opinion, demonstrated the presence of a temporal association between the onset, exacerbation, or remission of the general medical condition and that of the mood disturbance, and the presence of features that are atypical of primary mood disorders.  

The record does not show any ongoing mental health treatment until 2014.  A May 2014 VA Mental Health Initial Evaluation documents that the Veteran had reported increased depression.  The VA psychologist noted that the Veteran's mother had died recently, and he had to deal with all of the tasks around her death.  The Veteran also reported having sleep problems (three to four hours of sleep daily) due to his mother's death and his shoulder and back pain.  He had been sober for the past six years.  He smoked marijuana several times a week to treat his pain.  Noting that the Veteran had received treatment in the past from several mental health providers due to his previous alcohol abuse issues, the VA psychologist found that the Veteran's current depression appeared to be situational due to his mother's death.    

In August 2014, the Veteran underwent a VA psychiatric examination.  The Veteran reported his prior history of twice being psychologically hospitalized because of his extreme intoxication.  He said both of his parents were alcoholics and that he began drinking heavily from 1983 to 2008.  He was not undergoing any current counseling, but received medication for sleep.  The Veteran asserted having PTSD-related symptoms associated with his in-service eye injury.  Upon objective evaluation, including psychological testing, the VA examiner found no persistent hyperarousal or avoidance symptoms that would meet the criteria for a diagnosis of PTSD, and objective results that indicated minimal distress with no significant experience of anxiousness or depression on the Veteran's part.  Based on the objective testing results, a review of the Veteran's medical records, and consideration of the Veteran's current symptomatology, the VA examiner diagnosed the Veteran with an other specified personality disorder with antisocial, borderline, and narcissistic features and moderate cannabis use disorder.  Relying on the same objective and historical information, the VA examiner concluded that the Veteran's current personality disorder was less likely than not incurred in or caused by his military service.  The VA examiner determined that the Veteran had negative PTSD and depression screens from 2011 to 2013, did not meet the criteria for a PTSD diagnosis, and had longstanding personality difficulties as well as an ongoing concern about his health status.  

In an addendum opinion provided in October 2014, the August 2014 VA examiner expanded on the underlying rationale for his original medical opinion.  The etiology of the Veteran's cannabis use disorder and other specified personality disorder that reflected antisocial, borderline, and narcissistic characteristics was found to be primarily associated with the Veteran's dysfunctional upbringing that included contradictory and inconsistent parenting as well as parental alcoholism.  No event or activity during the Veteran's military service was linked to his personality disorder or substance abuse.  Addressing the conclusions made by Dr. A.F. in his September 2013 DBQ, the August 2014 VA examiner found that those conclusions were based solely on the Veteran's self-report rather than any objective testing, whereas, the August 2014 psychological testing results produced valid results and were consistent with other evidence in the record.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for an acquired psychiatric disorder is warranted.  

At the outset, there is no medical evidence indicating that the Veteran had any acquired psychiatric disorder, to include PTSD or MDD, when he enlisted into service, and there is no subsequent evidence of a psychiatric condition during service.  The first evidence of record indicative of a psychiatric disorder is in December 2006 when he had a positive screen for major depressive disorder.  The Board notes that the Veteran has not been diagnosed with a psychosis, and therefore service connection may not be granted for a chronic disease on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.   

The Board acknowledges that the record includes conflicting medical opinions as to whether the Veteran has a current acquired psychiatric disorder.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

In this case, the Board finds that the August 2014 VA examiner's opinion is the most probative evidence of record, as it was based on a thorough examination of the Veteran's medical records, including citation to specific evidence, objective psychological testing consistent with the evidence of record, and a fully articulated rationale for the stated opinion.  Most notably, unlike the September 2013 private physician, the August 2014 VA examiner is a licensed psychologist, whose specialty in the field of mental health issues presents more reliable findings than those of a board certified internist.  Furthermore, there is doubt associated with the September 2013 private physician's conclusions when he generally describes his findings being substantiated by the record without pointing to specific evidence to support those conclusions.  Therefore, the Board finds that the most persuasive evidence shows that the Veteran does not have a diagnosis of PTSD or depression, but the Veteran does have a diagnosis for an other specified personality disorder with antisocial, borderline and narcissistic features and cannabis use disorder.  

To the extent the Veteran asserts that his diagnoses for alcohol dependence and/or cannabis use disorder are etiologically related to service, the Board notes that a substance abuse disorder cannot be service-connected as a direct result of service, and while it may be on a secondary basis, service connection for a psychiatric disorder that may have caused or aggravated the substance abuse is denied herein.  Therefore, service connection for any substance abuse disorder is not warranted.  See 38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. § 3.301(a) (2016) (service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (determining that alcohol abuse may be service connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability).  In this case, the August 2014 VA examiner specifically found that the Veteran's cannabis use disorder was primarily associated with his dysfunctional upbringing.  

Although diagnoses for an acquired psychiatric disorder (dysthymic disorder and adjustment disorder with depressed mood) were found in the Veteran's treatment records, the August 2014 VA examiner did not find any evidence that the Veteran had any symptoms that would qualify as an acquired psychiatric disorder upon examination.  All of his symptoms were attributed to a personality disorder, rather than a depressive disorder or PTSD.  As previously stated, those findings appeared consistent with the Veteran's overall treatment record.  

Finally, it is noted that congenital and developmental defects, including personality disorders, are not considered diseases for VA purposes.  See 38 C.F.R. § 3.303(c) (2016).  A defect of congenital, familial or hereditary origin, such as a personality disorder, by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Therefore, the presumption of sound condition at service entrance does not attach in the case of a personality disorder.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (finding that the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).  In this case, no acquired psychiatric disorder is shown to be superimposed on or in any way related to the personality disorder.  38 C.F.R. § 4.127 (2016); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  Therefore, service connection is not warranted as per this discussion.  

Because the Veteran does not have a current disability that warrants service connection, there is no need to address whether secondary service connection would be warranted in this case.  

The Veteran is competent to report his mental health symptoms.  However, he has not demonstrated that he has the requisite specialized knowledge or training to diagnose a psychiatric disorder.  Such determinations are too medically complex to be made based on lay observations alone.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's assertions that he has a psychiatric disorder provide little probative value.  

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD and MDD, and to include as secondary to a service-connected disability; therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, and to include as secondary to a service-connected disability, is denied.  


____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


